Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered March 9, 1992, convicting him of murder in the second degree, attempted robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of the effective assistance of counsel because his counsel failed to impeach a witnesses’s identification testimony, which was inconsistent and inaccurate. The defendant also finds fault with his counsel’s failure to attack the credibility of four eyewitnesses on the ground that they were either friends or relatives of the victims. To prevail on a claim of ineffective assistance of *686counsel, the defendant must demonstrate that he was deprived of a fair trial because he received less than meaningful representation (see, People v Flores, 84 NY2d 184, 187). The defendant’s contentions are unsupported by the record. Indeed, the record shows that the defendant’s counsel focused his cross-examination of the People’s witnesses and his summation on the identification issue and explored the possibility of collaboration among the witnesses because of their familiarity with each other and with the victims. Accordingly, the defendant received meaningful representation (see, People v Flores, supra; People v Badia, 159 AD2d 577, 578).
The sentence was not excessive (see, People v Henry, 116 AD2d 737, 738).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Altman, Friedmann and Florio, JJ., concur.